United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Asheville, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Timothy D. Welborn, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1449
Issued: November 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 6, 2016 appellant, through counsel, filed a timely appeal from a February 12,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation effective April 11, 2012; and (2) whether appellant sustained a recurrence of
disability on June 11, 2012, causally related to his August 17, 2010 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances outlined in
the Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On August 17, 2010 appellant, then a 60-year-old engineering equipment operator,
injured his left upper extremity when he struck a machine with a hammer. OWCP accepted his
traumatic injury claim (Form CA-1) for left elbow and forearm sprain, left lateral epicondylitis,
and left shoulder region disorder of bursae and tendons. On June 29, 2011 appellant underwent
OWCP-approved left elbow surgery performed by Dr. Christopher V. Bensen, a Board-certified
orthopedic surgeon. OWCP paid wage-loss compensation beginning June 29, 2011, and
subsequently placed appellant on the periodic compensation rolls.
In a November 15, 2011 follow-up report, Dr. Bensen diagnosed status post extensor
carpi radialis brevis (ECRB) release with persistent pain. He indicated that he was uncertain as
to the etiology of appellant’s symptoms and recommended obtaining a second opinion. In a
separate work status form report, Dr. Bensen advised that appellant could return to work on
November 16, 2011 with a left upper extremity 10-pound lifting/pushing/pulling restriction.4
In a December 19, 2011 report, Dr. Harrison A. Latimer, a Board-certified orthopedic
surgeon and OWCP referral physician, noted appellant’s history and described the results of his
December 14, 2011 physical examination. He reported that appellant showed lack of effort in
shoulder motion, elbow motion, wrist motion, and hand gripping. However, appellant had full
range of motion of theses joints passively and actively with assistance. His diagnoses included
left elbow sprain/strain, lateral epicondylitis, left rotator cuff tendinitis, and acromioclavicular
(AC) joint degenerative disease. Dr. Latimer believed appellant’s left elbow conditions were
work related, but the left shoulder conditions were not medically connected to the work-related
injury. He further indicated that appellant had residual left elbow symptoms, but was capable of
returning to full-time work. Dr. Latimer believed that appellant exaggerated his left upper
extremity symptoms. He advised that appellant was completely capable of performing his
previous work activities as an engineering equipment operator, which required
lifting/pushing/pulling/carrying objects weighing in excess of 40 pounds.

Docket No. 15-0280 (issued November 18, 2015). As discussed infra, the Board reversed OWCP’s October 6,
2014 nonmerit decision denying reconsideration.
3

4

The 10-pound lifting restriction included lifting from floor to waist, waist to shoulder, and lifting above shoulder
level. Dr. Bensen also precluded left arm work involving repetitive activities and work requiring a strong grip.

2

On February 2, 2012 OWCP advised appellant of its proposed termination of wage-loss
compensation based on Dr. Latimer’s December 19, 2011 report. It afforded him 30 days to
submit evidence and/or argument should he disagree with the proposed termination of benefits.
In February 21, 2012 follow-up treatment notes, Dr. Bensen diagnosed persistent left
lateral epicondylitis. On physical examination he noted persistent tenderness over the left lateral
epicondyle and common extensor origin. Appellant had good range of motion with minimal
discomfort, and some pain with resisted wrist extension and supination. Dr. Bensen also noted
that distal motor and sensory examinations were otherwise grossly intact. He recommended
continued conservative treatment and administered a cortisone injection. Dr. Bensen also
recommended continued use of a counterforce brace and light duty activity only. In a
February 21, 2012 work status form report, he diagnosed left tennis elbow and advised that
appellant could return to work on February 22, 2012 with restrictions. Dr. Bensen imposed a 20pound left upper extremity lifting limitation, which included lifting from floor to waist, waist to
shoulder, and lifting above shoulder level. He also precluded him from left arm work involving
repetitive activities and work requiring a strong grip.
On February 27, 2012 appellant returned to work full time, with no loss in wages.
OWCP subsequently advised him that it had terminated wage-loss compensation pursuant to 5
U.S.C. § 8115 because his actual wages as of February 27, 2012 met or exceeded the wages of
his date-of-injury position.
In an April 11, 2012 decision, OWCP terminated appellant’s entitlement to future wageloss compensation benefits effective immediately. It noted that appellant had returned to his
date-of-injury job in “full capacity” effective February 27, 2012 and that OWCP had already
terminated his wage-loss compensation. OWCP acknowledged receipt of Dr. Bensen’s
February 21, 2012 work restrictions, but noted that the employing establishment represented that
appellant had been working full capacity since his return on February 27, 2012. It found that
Dr. Bensen’s February 21, 2012 treatment notes and work restrictions were insufficient to alter
the proposed termination, noting that he failed to explain how appellant’s accepted conditions
continued to limit him from performing his date-of-injury position. OWCP further found that
Dr. Bensen’s February 21, 2012 opinion was contrary to the fact that six days later appellant had
returned to full-duty work, with no evidence that he had subsequently stopped work.
Appellant timely requested a review of the written record and submitted additional
evidence.
In response to a written inquiry from the employing establishment, Dr. Bensen advised
on March 27, 2012 that appellant was unable to perform several of his regular duties as an
engineering equipment operator. This included an inability to operate equipment, such as fieldtype farm and industrial tractors. Dr. Bensen also noted that appellant could not perform various
types of manual labor. He reported that appellant was capable of operating trucks with lowboy
trailers and tractor-trailer/semi combinations and could also perform routine servicing and
preventative maintenance on equipment, but could not operate a chainsaw or power tools.
Dr. Benson noted that appellant could perform light duty. He provided April 20, 2012 treatment
notes and a work status report with the same limitations previously identified on
February 21, 2012.
3

OWCP also received a June 11, 2012 letter from the employing establishment advising
appellant that the engineering equipment operator position could not be restructured to
accommodate the various restrictions outlined by Dr. Bensen in his March 27, 2012 response.
The employing establishment informed appellant that if he could not perform the essential
functions of his position, then he must utilize his accrued leave, leave without pay (LWOP), or
apply for and use leave under the Family Medical Leave Act. It further advised that there were
no other available positions for which appellant was qualified and was able to perform with or
without accommodation(s).
Appellant stopped work effective June 11, 2012 and used his accrued leave through
July 29, 2012, at which point he began using LWOP.
By decision dated August 6, 2012, OWCP’s hearing representative affirmed the April 11,
2012 decision. He found that Dr. Latimer’s December 19, 2011 report represented the weight of
the evidence, and supported appellant’s ability to return to full-time, regular duty without
restrictions. With respect to Dr. Bensen’s opinion, the hearing representative noted that he
supplied insufficient rationale to support his assessment regarding appellant’s ability to return to
limited-duty work. He further noted that, effective February 27, 2012, appellant returned to fulltime, regular-duty work.
On August 17, 2012 OWCP received the first of a series of claims for wage-loss
compensation (Form CA-7) for temporary total disability commencing July 29, 2012.5
By letter dated August 31, 2012, OWCP advised appellant that he was not entitled to
receive schedule award benefits and disability compensation concurrently. It further explained
that, if the employing establishment was still unable to accommodate his work restrictions, then
he should file a new Form CA-7 claiming wage-loss compensation on or after
November 18, 2012. On September 26, 2012 OWCP issued a recurrence claim development
letter, which explained the legal criteria, as well as the factual and medical evidence necessary to
establish a recurrence of disability. It requested additional factual and medical evidence, and
reiterated that appellant was not entitled to wage-loss compensation during the period of the
schedule award.
In an October 7, 2012 statement, appellant indicated that he had not sustained any other
injuries or incurred any illness since his original employment injury. He also indicated that he
had no other activities, hobbies, or another job that may have affected his accepted work-related
condition(s). Appellant further explained that when he returned to work on March 11, 2012 he
was still under restrictions imposed by Dr. Bensen. He stated that he was brought back on
restricted, light-duty work, and instructed to only run the boom axe (roadside brush cutting
tractor) while using his right arm exclusively. Appellant further indicated that, by early
June 2012, the boom axe cleaning was complete, and because of his restrictions the employing

5

Appellant submitted a total of three Form CA-7s for temporary total disability covering the period July 29
through September 8, 2012.

4

establishment informed him there was no more work available to accommodate him.6 He also
claimed that the employing establishment asked him to work outside of his restrictions, which he
reportedly refused to do out of concern for his own health and safety, as well as concern for the
safety of his coworkers. Appellant indicated that the employing establishment then asked him to
leave.
OWCP also received Dr. Bensen’s July 31, 2012 follow-up treatment notes and a work
status form report. At the time, he indicated that appellant reported gradual improvement in his
condition with diminishing pain and swelling. Dr. Bensen also noted that appellant was able to
work with the exception of heavy lifting. He related that appellant advised he had been
terminated because the employing establishment felt he was unable to perform the essential
functions of his job as an engineering equipment operator. Appellant reported that he would
likely look for different work in the near future. Dr. Bensen examined appellant and diagnosed
left lateral epicondylitis, status post ECRB release. Appellant was said to be “doing well.”7
Dr. Bensen recommended that appellant pursue a job that required lighter duty work, but
otherwise released him to perform activities as tolerated “with no restrictions.” Appellant was to
follow-up on an as-needed basis. In a separate work status report, Dr. Bensen imposed a 20pound left upper extremity lifting restriction, which included lifting from floor to waist, waist to
shoulder, and lifting above shoulder level. He also precluded left arm work involving repetitive
activities and work requiring a strong grip. Dr. Bensen advised that the identified work
restrictions were permanent.
In a December 12, 2012 letter, OWCP informed appellant that it would not take further
action on his claims (Form CA-7) for wage-loss compensation for periods subsequent to the
April 11, 2012 termination of wage-loss compensation. It explained that the weight of the
medical evidence, as represented by Dr. Latimer’s December 19, 2011 report, supported that
appellant was capable of resuming his regular job without limitations. OWCP further explained
that the fact that appellant’s physician’s restrictions were not being followed was outside the
purview of his workers’ compensation claim. Lastly, it explained that if appellant disagreed with
the determination that he was able to resume his regular-duty position, then he should pursue the
appeal rights associated with the hearing representative’s August 6, 2012 decision.
OWCP subsequently received a May 14, 2013 follow-up report from Dr. Bensen who
explained that appellant had left lateral epicondylitis with atypical muscular swelling.
Dr. Bensen diagnosed elbow joint pain and left elbow lateral epicondylitis. He indicated that he
was uncertain as to the etiology of appellant’s new symptoms. Dr. Bensen recommended a

6

In a September 12, 2012 letter, the employing establishment indicated that on March 13, 2012 appellant refused
to operate a chainsaw, claiming the vibration would irritate his elbow. Therefore, the employing establishment
sought further input from Dr. Bensen, which resulted in his March 27, 2012 report. According to the employing
establishment, Dr. Bensen ruled out three of the five essential elements of the position of engineering equipment
operator. Additionally, the employing establishment confirmed that appellant had been working as a boom axe
operator from March 26 through June 11, 2012 because he remained unable to perform the work of his position
description. It also confirmed that in early June 2012, there was no light-duty work available to assign appellant
within his restrictions, as outlined by Dr. Bensen.
7

Dr. Bensen also provided a rating of 10 percent permanent impairment of the left elbow.

5

magnetic resonance imaging (MRI) scan. In a May 14, 2013 work status report, he indicated that
appellant could not return to work.
A June 21, 2013 left elbow MRI scan revealed injury to the origin of the common
extensor tendon, which was partially torn from its humeral attachment. There was also injury to
the humeral attachment of the radial collateral ligament and evidence of a small subchondral cyst
in the lateral epicondyle. Lastly, there was evidence of tendinosis of the common flexor tendon.
In a July 16, 2013 follow-up report, Dr. Bensen provided an impression of status post left
ECRB release with persistent pain. Appellant reported intermittent periods of left elbow pain, as
well as pain-free intervals. Dr. Bensen noted that appellant seemed to think his pain was likely
related to activity, such as yard work. He reviewed appellant’s recent MRI scan results, and
commented that some of the reported findings were likely artifacts from appellant’s previous
surgery. Dr. Bensen did not think the MRI scan results were suggestive of anything that would
require additional surgical intervention. He recommended continued conservative management,
including nonsteroidal anti-inflammatory drugs (NSAID), counterforce bracing, and activity
modification. Dr. Bensen advised appellant to follow-up on an as-needed basis. In a separate
July 16, 2013 work status report, he advised that appellant could return to work on July 17, 2013
with a 10-pound left upper extremity lifting restriction. Dr. Bensen also indicated that the noted
restriction was permanent.
On August 8, 2013 counsel requested reconsideration of the August 6, 2012 termination
decision. He noted that appellant attempted a return to work on February 27, 2012, but by
March 22, 2012 it was apparent that he was unable to perform the essential functions of his job.
Counsel argued that OWCP should not have deferred to the second opinion examiner’s findings,
but instead should have relied on Dr. Bensen’s opinion that appellant was unable to perform the
full-time duties of an engineering equipment operator.
In an October 6, 2014 decision, OWCP denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error. Appellant
appealed to the Board.
By decision dated November 18, 2015, the Board reversed OWCP’s October 6, 2014
decision.8 Although the August 8, 2013 reconsideration request was untimely, the Board found
that the evidence appellant submitted raised a substantial question as to the correctness of
OWCP’s decision, and he had therefore demonstrated clear evidence of error. The Board
explained that the hearing representative had not considered available evidence regarding the
employing establishment’s inability to accommodate appellant’s restrictions, effective
June 11, 2012.
In a February 12, 2016 merit decision, OWCP denied modification of the August 6, 2012
decision.9 It found that Dr. Bensen had not provided any medical rationale for the imposed
8

See supra note 3.

9

OWCP issued a January 4, 2016 decision, which found that appellant’s request for reconsideration was
untimely. It also noted that the Board found that appellant demonstrated clear evidence of error, and therefore,
OWCP advised that a separate merit decision was forthcoming.

6

lifting restriction(s) and appellant’s reported inability to perform the essential duties of the dateof-injury job. OWCP further found that the medical reports of record did not address how the
increased disability was due to the original injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.10 Having determined that an employee has a disability
causally related to his federal employment, OWCP may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the
employment.11
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation benefits shifts to the claimant.12
In order to prevail, the claimant must establish by the weight of the reliable, probative, and
substantial evidence that he had an employment-related disability which continued after
termination of compensation benefits.13
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly terminated appellant’s wage-loss compensation,
effective April 11, 2012. First, the Board notes that on February 27, 2012 appellant resumed
full-time work with no loss of wage-earning capacity. Therefore, OWCP properly removed him
from the periodic compensation rolls.14 Second, it properly relied upon Dr. Latimer’s
December 19, 2011 report in determining that appellant was capable of resuming his full-time,
regular duties as an engineering equipment operator. He found that appellant continued to have
residuals of his accepted left elbow condition based on his subjective pain complaints. With
respect to left upper extremity motion and/or strength deficits, Dr. Latimer believed that
appellant displayed signs of symptom exaggeration. He reported that appellant showed complete
lack of effort in shoulder motion, elbow motion, wrist motion, and hand gripping. However,
appellant had full range of motion of theses joints passively and actively with assistance. Based
on his overall evaluation, which included a review of appellant’s history of injury, medical
records, and a description of appellant’s job duties, Dr. Latimer found appellant “completely
capable” of performing his previous full-time work activities as an engineering equipment
operator, which required lifting/pushing/pulling/carrying objects weighing in excess of 40
pounds.

10

Curtis Hall, 45 ECAB 316 (1994).

11

Jason C. Armstrong, 40 ECAB 907 (1989).

12

See A.B., Docket No. 14-1510 (issued October 23, 2014).

13

Id.

14

See 20 C.F.R. §§ 10.503(d), 10.504(d).

7

The proper weight to be accorded a physician’s opinion is determined by its reliability, its
probative value, and its convincing quality.15 The factors that comprise the evaluation of
medical evidence include the opportunity for and the thoroughness of physical examination, the
accuracy and completeness of the physician’s knowledge of the facts and medical history, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.16 Dr. Latimer’s December 19, 2011 opinion satisfies the above-noted criteria, and
accordingly, represents the weight of the medical evidence regarding appellant’s ability to
resume his full-time, date-of-injury position on or about April 11, 2012.
Appellant’s surgeon, Dr. Bensen, imposed a 10-pound lifting restriction effective
November 16, 2011, but admittedly at the time was uncertain as to the etiology of appellant’s
then-current left upper extremity complaints, and thus, recommended a second opinion. In his
February 21, 2012 follow-up report, Dr. Bensen adjusted appellant’s lifting restriction to 20
pounds without explanation. In his March 27, 2012 response to the employing establishment’s
inquiry regarding which of the engineering equipment operator duties appellant was capable of
performing, Dr. Bensen merely placed a check mark next to the description of the particular duty
appellant either could or could not perform. He did not otherwise elaborate upon the basis of
such determination. Lastly, Dr. Bensen’s April 20, 2012 work status report similarly offered no
explanation as to why appellant was restricted to lifting no more than 20 pounds.
None of the above-referenced reports from Dr. Bensen offered an opinion as to why or
how appellant’s accepted left upper extremity condition(s) precluded him from resuming his
date-of-injury position. Consequently, OWCP’s hearing representative properly deferred to
Dr. Latimer’s well-rationalized report in affirming the termination of appellant’s wage-loss
compensation effective April 11, 2012.17
LEGAL PRECEDENT -- ISSUE 2
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.18 Recurrence of disability also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his work-related injury or illness is withdrawn or when the physical
requirements of such an assignment are altered so that they exceed his established physical
limitations.19 Generally, a withdrawal of a light-duty assignment would constitute a recurrence
15

E.g., K.W., 59 ECAB 271, 279-80 (2007).

16

Id. at 280.

17

The hearing representative did not specifically address entitlement to wage-loss compensation on or after
April 11, 2012. Although there was evidence that appellant had stopped work on June 11, 2012, OWCP had yet to
receive appellant’s Form CA-7 claiming lost wages beginning July 29, 2012.
18

20 C.F.R. § 10.5(x).

19

Id.

8

of disability where the evidence established continuing injury-related disability for regular
duty.20 A recurrence of disability does not apply when a light-duty assignment is withdrawn for
reasons of misconduct, nonperformance of job duties, or other downsizing or where a loss of
wage-earning capacity determination is in place.21
Absent a change or withdrawal of a light-duty assignment, a recurrence of disability
following a return to light duty may be established by showing a change in the nature and extent
of the injury-related condition such that the employee could no longer perform the light-duty
assignment.22
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he has the burden of establishing that the recurrence is causally related to the
original injury.23 This burden includes the necessity of furnishing evidence from a qualified
physician who concludes that the condition is causally related to the employment injury.24 The
physician’s opinion must be based on a complete and accurate factual and medical history and
supported by sound medical reasoning.25
ANALYSIS -- ISSUE 2
Therefore, the burden for reinstating compensation benefits shifted to appellant.26
Appellant stopped work on June 11, 2012 and later filed several claims for compensation (Form
CA-7) for lost wages beginning July 29, 2012. As noted, OWCP granted a schedule award on
August 29, 2012, which covered a 15.6-week period from July 31 through November 17, 2012.
Appellant is not entitled to receive wage-loss compensation and a schedule award for the same
time period.27
Although the record does not include a formal, written limited-duty assignment, after
appellant returned to work in February 2012, the employing establishment made an effort to
accommodate some, if not all of the restrictions identified by Dr. Bensen on February 21 and
March 27, 2012. The employing establishment acknowledged that from March 22 through
20

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6a(4) (June 2013).

21

20 C.F.R. §§ 10.5(x), 10.104(c) and 10.509; see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Recurrences, Chapter 2.1500.2b (June 2013).
22

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

23

20 C.F.R. § 10.104(b); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5
and 2.1500.6 (June 2013).
24

See S.S., 59 ECAB 315, 318-19 (2008).

25

Id. at 319.

26

See A.B., Docket No. 14-1510 (issued October 23, 2014); Virginia Davis-Banks, 44 ECAB 389 (1993).

27

A schedule award is payable consecutively, but not concurrently with an award for wage loss for disability for
the same injury. See S.W., Docket No. 10-2071 (issued July 11, 2011); Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.4a(2) (February 2013).

9

June 11, 2012, appellant served as the primary operator of a boom axe because he remained
unable to perform the work of his position description. Dr. Bensen had effectively precluded
appellant from performing three of the five essential elements of his engineering equipment
operator position. The employing establishment also acknowledged that as of June 11, 2012, it
was no longer able to accommodate appellant’s restrictions, as identified by Dr. Bensen.
Appellant’s claim for wage-loss compensation on or after July 29, 2012 is based on the
employing establishment’s inability to accommodate him after June 11, 2012. Recurrence of
disability includes an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his work-related injury or
illness is withdrawn.28 However, entitlement to FECA compensation benefits is not premised
solely on withdrawal of a light- or limited-duty assignment. The medical evidence of record
must establish continuing injury-related disability for regular duty.29
Subsequent to appellant’s June 11, 2012 work stoppage, Dr. Bensen provided follow-up
treatment notes and work status reports dated, May 14 and July 16, 2013. Throughout this
period he continued to diagnose left elbow lateral epicondylitis and continued to impose leftupper extremity work restrictions.
When Dr. Bensen examined appellant on July 31, 2012, he was noted to be “doing well.”
Appellant was to follow-up on an as-needed basis. Dr. Bensen recommended that he pursue a
job that required lighter-duty work, but otherwise he released appellant to perform activities as
tolerated “with no restrictions.” In a similarly dated work status report, he imposed a 20-pound
left upper extremity lifting restriction, which included lifting from floor to waist, waist to
shoulder, and lifting above shoulder level. Dr. Bensen also precluded left arm work involving
repetitive activities and work requiring a strong grip. He advised that the identified work
restrictions were permanent.
Dr. Bensen’s May 14, 2013 follow-up treatment notes indicated that appellant had
atypical muscular swelling. He diagnosed elbow joint pain and left elbow lateral epicondylitis.
Dr. Bensen noted that he was uncertain as to the etiology of appellant’s new symptoms. He also
recommended a left elbow MRI scan. In a May 14, 2013 work status report, Dr. Bensen
indicated that appellant could not return to work.
In a July 16, 2013 follow-up report, Dr. Bensen noted that appellant reported
experiencing intermittent periods of left elbow pain, as well as pain-free intervals. Appellant
seemed to think his pain was likely related to activity, such as yard work. Dr. Bensen reviewed a
recent left elbow MRI scan that reportedly did not reveal anything requiring additional surgery.
He again diagnosed left elbow lateral epicondylitis, and recommended continued conservative
management, including NSAIDs, counterforce bracing, and activity modification. Dr. Bensen
advised appellant to follow-up on an as-needed basis. In a separate July 16, 2013 work status
report, he indicated that appellant could return to work on July 17, 2013 with a 10-pound left

28

20 C.F.R. § 10.5(x).

29

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6a(4) (June 2013).

10

upper extremity lifting restriction. Dr. Bensen also indicated that the noted restriction was
permanent.
Dr. Bensen continued to diagnose left elbow lateral epicondylitis as noted, but he altered
appellant’s work restrictions without explanation. Appellant went from a 20-pound lifting
restriction in July 2012 to no work at all in May 2013, and then to a 10-pound left upper
extremity lifting restriction in July 2013. Noticeably absent from the above-referenced reports
was any explanation as to how or why appellant’s accepted left upper extremity condition(s)
precluded him from performing his date-of-injury position as an engineering equipment operator.
At one point, Dr. Bensen expressed uncertainty as to the etiology of appellant’s symptoms and
he subsequently reported that appellant seemed to think his pain was likely related to activity,
such as yard work. Given the lack of medical evidence demonstrating causal relationship
between appellant’s employment injury and his current left upper extremity complaints and/or
limitations, the Board finds that appellant failed to establish that he was disabled from
performing his date-of-injury position on or after June 11, 2012.30
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s entitlement to wage-loss
compensation effective April 11, 2012 as he was no longer disabled from performing his date-ofinjury position. The Board further finds that appellant failed to establish that he sustained a
recurrence of disability on or after June 11, 2012, causally related to his August 17, 2010
employment injury.

30

A physician’s opinion on causal relationship must be supported by medical rationale, explaining the nature of
the relationship between the diagnosed condition and appellant’s specific employment factor(s). Victor J.
Woodhams, 41 ECAB 345, 352 (1989).

11

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

